Appeal by the defendant from a judgment of the Supreme Court, Kings County (Mastro, J.), rendered April 21, 1993, convicting him of robbery in the first degree (two counts) and attempted robbery in the first degree (three counts), upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
The hearing court, which saw and heard the witnesses, found that the lineup was not suggestive (see, e.g., People v Prochilo, 41 NY2d 759), and we find no reason on this record to disturb its determination.
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are either unpreserved for appellate review or without merit. Pizzuto, J. P., Joy, Friedmann and Goldstein, JJ., concur.